Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. App. 2014/0240110) in view of Nathan et al. (U.S. App. 2017/0262099).
In regard to claim 1, Suzuki teaches a modulefor a display and/or operating device (see Para. 86 display device), the module comprising a first transparent electrode comprising a first matrix of a plurality of electrode islands (see Figs. 21 and 25; 1u); a transparent piezoelectric layer  having a first and a second area (see Fig. 25 pzm); a second transparent electrode (see Figs. 21 and 25; 1b); and a conductive path arrangement (see Fig. 21, Item 2) with at least one first conductive and the first area is 
	Suzuki are not relied upon to teach a transparent substrate; path on the transparent piezoelectric layer, wherein the transparent substrate is coated with the second transparent electrode  and the second transparent electrode  is arranged between the transparent substrate and the transparent piezoelectric layer.
	However, Nathan teaches a transparent substrate (see Para. 199 transparent substrate); path on the transparent piezoelectric layer (see Fig. 23, Item 50 and Fig. 24 item 12), wherein the transparent substrate is coated with the second transparent electrode  and the second transparent electrode  is arranged between the transparent substrate and the transparent piezoelectric layer (coated is broadly reasonably interpreted to mean disposed see Figs. 40-41 electrodes are sandwiching the piezo layer 12 that can be disposed on the transparent substrate in Fig. 24).
	It would have been obvious to a person of ordinary skill in the art to modify the input device of Suzuki with that of Nathan to reduce cost and overlay a display (see Para. 7 and 47).
Regarding claim 2, Suzuki in view of Nathan teach all the limitations of claim 1. Suzuki further teaches wherein the first and second areas are parallel to each other and the second transparent electrode  comprises a second matrix having a plurality of electrode islands , at least one of said electrode islands  having a layer thickness from 95 nm to 195 nm (see Fig. 25 and Para. 47-49 100nm).
Regarding claim 3, Suzuki in view of Nathan teach all the limitations of claim 1. Nathan further teaches further comprising an anti-scratch coating and/or a hydrophobic coating on the first transparent electrode (see Para. 3 resistant to scratch surface glass  and at least Para. 203 cover lens of glass).
	It would have been obvious to a person of ordinary skill in the art to modify the input device of Suzuki with the glass cover of Nathan to reduce scratching (see Para. 3).
Regarding claim 6, Suzuki in view of Nathan teach all the limitations of claim 1. Suzuki further teaches  wherein at least one of the electrode islands comprises graphene and/or indium tin oxide (see Para. 47 ITO) and/or silver nanowires and/or carbon nanotubes and/or conductive polymers and/or nitrogen-doped diamond-like carbon and/or carbon nanowires and/or at least one of the conductive path arrangement  comprises silver and/or gold and/or copper and/or a copper alloy.
Regarding claim 7, Suzuki in view of Nathan teach all the limitations of claim 1. Nathan further teaches wherein at least one of the electrode islands of the first matrix has its own independent circuit path to its own independent voltage source (see Para. 111 where voltages are applied to electrodes is fixed DC or ground).

Regarding claim 8, Suzuki in view of Nathan teach all the limitations of claim 1. Suzuki in combination with Nathan further teaches coating a second area of a transparent substrate (see Nathan Para. 199 transparent substrate) with a second transparent electrode coating the second electrode  with a transparent piezoelectric layer (see Nathan at least Fig. 4, piezo 12 between electrodes 10 and 11); and coating of a first area of the transparent piezoelectric layer  with a first transparent electrode   in the form of a first matrix comprising electrode islands  arranged electrically insulated from one another, at least one of the electrode islands (see Nathan Figs. 4, 6, 7)  and/or the conductive path arrangement  having a layer thickness from 95 nm to 195 nm (see Suzuki Para. 47 and 49 100nm).
	It would have been obvious to a person of ordinary skill in the art to modify the input device of Suzuki with that of Nathan to reduce cost and overlay a display (see Para. 7 and 47).
Regarding claim 9, Suzuki in view of Nathan teach all the limitations of claim 1. Suzuki further teaches wherein the module is arranged as a transparent module on a display of the display and/or operating device (see Para. 87).
Regarding claim 10, Suzuki in view of Nathan teach all the limitations of claim 1. Suzuki and Nathan are not relied upon to teach further teaches a means of transport comprising a display and/or operating device   according to claim 9, wherein the display and/or operating device   is fixedly mounted in the means of transport. However, the .

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. App. 2014/0240110) in view of Nathan et al. (U.S. App. 2017/0262099) in further view of Lu et al. (U.S. App. 2020/0125815).
Regarding claim 4, Suzuki in view of Nathan teach all the limitations of claim 1. Suzuki and Nathan are not relied upon to teach wherein the electrode islands  and/or the conductive path arrangement  comprise different layer thicknesses in the range from 95 nm to 195 nm.
Suzuki as discussed above discloses the concepts of electrode island and paths with thicknesses of 90nm.
However, Lu teaches comprise different layer thicknesses in the range from 95 nm to 195 nm (see Para. 120 various nm ranges for thicknesses of a sensor and wires).
	It would have been obvious to a person of ordinary skill in the art to modify the input device of Suzuki with the glass cover of Nathan with the thicknesses of Lu for reduced coupling (see Para. 120). Examiner further notes Suzuki and Nathan disclose the base process/product of electrode islands and path thicknesses while Lu discloses the known technique to vary the range of thickness to yield predictable results in the different thicknesses of the conductors in Suzuki as modified by Nathan. 
Regarding claim 5, Suzuki in view of Nathan teach all the limitations of claim 1. Suzuki and Nathan are not relied upon to teach wherein at least one of the electrode 
Suzuki as discussed above discloses the concepts of electrode island and paths with thicknesses of 90nm.
However, Lu teaches steps of different layer thicknesses in the range from 95 nm to 195 nm  (see Para. 120 various nm ranges for thicknesses of a sensor and wires).
	It would have been obvious to a person of ordinary skill in the art to modify the input device of Suzuki with the glass cover of Nathan with the thicknesses of Lu for reduced coupling (see Para. 120). Examiner further notes Suzuki and Nathan disclose the base process/product of electrode islands and path thicknesses while Lu discloses the known technique to vary the range of thickness to yield predictable results in the different thicknesses of the conductors in Suzuki as modified by Nathan. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694